Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claims 1, 2, 5, 7, 12, 15-17, 19, and 21-26, as amended below, are allowable.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an email communication with Victor Ghidu on Nov. 23, 2021.  

The claims are amended as follows:

1. (Currently Amended) A composition comprising silk fibroin protein fragments having an average weight average molecular weight selected from to [[about ]]20 kDa, from to [[about ]]25 kDa, or from to [[about ]]30 kDa, and a polydispersity from about 1.5 [[and]]to about 3.0, wherein: 
the silk fibroin protein fragments are substantially devoid of sericin; 
the composition is substantially homogeneous; 
the composition includes between 0 ppm to about 500 ppm of inorganic residuals and between 0 ppm to about 500 ppm of organic residuals; 
and the composition does not spontaneously or gradually gelate and does not visibly change in color or turbidity when in a solution for at least 10 days.  

23. (Cancelled)

24. (Cancelled)

26. (Cancelled)

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The instant claims are considered free of the prior art based on the reasoning provided in the Reasons for Allowance in parent cases 14/503,021 (now US Patent No: 9,187,538) and 16/184,098 (now US Patent No: 10,610,478).  See the declaration filed 7/31/15 in 14/503,021 and the declaration filed 7/1/16 in related case 14/876,799, both of which have been made of record in the instant case.  See also the terminal disclaimers in the instant case over the parent and closely related cases.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658